           Case 1:20-cv-03326-BCM Document 48
                                           47 Filed 12/22/20
                                                    12/21/20 Page 1 of 1




                                                                                           12/22/20




  VIA ECF
  Hon. Barbara Moses
  United State District Court, Southern District of New York

  December 21, 2020

  Your Honor,

          This firm represents Alberto Saavedra (“Plaintiff”) in the above-referenced matter.
  Plaintiff writes jointly with Defendants to inform the court that the parties are stipulating to
  cap Plaintiff Counsel’s attorney’s fees to $7,056.66 instead of the $7,216.66 previously
  requested. The parties thank the Court for its attention to this matter.

                                               Respectfully submitted,



                                                               Lina Stillman, Esq.

                                                               Joseph Altman, Esq.

The settlement agreement, as modified to limit plaintiff's counsel's fees and expenses to $7,056.66, is
APPROVED. It is hereby ORDERED that this action is DISMISSED with prejudice and without
costs. The Clerk of Court is respectfully directed to close the case. SO ORDERED.


________________________
Barbara Moses, U.S.M.J.
December 22, 2020




                           42 Broadway, 12th Floor, New York, NY 10004
                          P: 212-203-2417     www.FightForUrRights.com
